Citation Nr: 1505383	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Michael J. Malone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The issue of service connection for an anxiety disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's low back disability had its onset during his active service.


CONCLUSION OF LAW

Service connection for lumbar spine degenerative disc disease is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision grants the benefit sought in regard to the claim adjudicated upon the merits, there is no need to discuss VA's fulfillment of the duties to assist or notify under the VCAA.  It is not in dispute that the Veteran has degenerative disc disease of the lumbar spine.  Such disability is diagnosed, including by VA examination.  The Veteran's service treatment records (STRs) show an assessment of mild low back strain and a report of recurrent back pain on separation report of medical history.  On June 1993 separation examination, it was noted that the Veteran had two episodes of acute lumbosacral strain.  The Veteran has testified that he injured his back in service and has suffered from back problems since.  In May 2014, a private physician opined that it is as likely as not that the Veteran's severe degenerative disc disease is related to injuries incurred during service.  This physician noted a review of the record, including STRs and VA and private treatment records.  She indicated that degenerative disc disease is most commonly diagnosed in the lumbar sacral spinal segment and often starts with a sudden, acute injury which contributes to the degeneration process weakening the discs.  As this physician cited to the factual record and included a detailed rationale in support of her opinion, the Board finds this opinion to be of substantial probative value.

The Board acknowledges the April 2009 VA examiner's opinion in which the examiner found that the Veteran's low back disability was less likely than not related to service.  However, this opinion does not appear to consider the Veteran's lay statements indicating that he has suffered back problems continuously since service.  The opinion further seemed to be based on the lack of treatment records regarding the back since service; however, the Veteran has testified that he did not have insurance for a period of time and thus did not seek treatment for this reason.  The Board finds no reason to reject the Veteran's statements and testimony as not credible.  For these reasons, the Board finds that the April 2009 opinion to be less probative that the May 2014 private medical opinion.

Accordingly, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that his lumbar spine degenerative disc disease manifested in service and has persisted since, and that service connection for lumbar spine degenerative disc disease is warranted.


ORDER

Service connection for lumbar spine degenerative disc disease is granted.



REMAND

Initially, the Board notes that the Veteran testified he is receiving Social Security Administration (SSA) disability benefits due in part to his anxiety.  Records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information, attempts to secure them should be made.

Additionally, the Veteran contends that he has an anxiety disorder that is secondary to his back disability.  VA treatment records show a diagnosis of generalized anxiety disorder.  As the decision above grants service connection for lumbar spine degenerative disc disease, the Board finds that a medical opinion is warranted to determine if he has an anxiety disorder that is related to his back.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of any (and all) updated clinical records of any VA treatment the Veteran has received for an anxiety disorder. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his anxiety disorder.  It is imperative that the record be made available to the examiner for review in connection with the examination.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's anxiety disorder is related to the Veteran's service?

(b)  If it is determined that his anxiety disorder is not related directly to the Veteran's service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected lumbar spine degenerative disc disease.

The examiner must explain the rationale for all opinions.

4.  Then review the record and readjudicate the claim for service connection for an anxiety disorder.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


